DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 3 October 2019, 8 May 2020, and 13 July 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “the film rolls” lacks proper antecedent basis.
a film supply unit configured to hold a film roll into which the sheet-like film is wound and supply to the bag-making and packaging unit the film drawn from the film roll” and lines 14-17 set forth “a film conveyance mechanism that conveys the first film in a first direction so that the trailing end portion of the first film heads toward a film splicing position where splicing to the leading end portion of the second film is performed by the splicing mechanism” (emphasis added).  The claim should clarify and positively set forth the direction that the film is drawn from the film roll to supply the bag-making and packaging unit.  
It is suggested that claim 1 be amended to recite “in a film supply direction” after the word “roll” in line 5.  
Also, the relationship between the first direction and the suggested “film supply direction” should be set forth in the claim in order to give clear meaning to the expression “a second sensor that detects, on a downstream side of the first sensor in the first direction” set forth in lines 20 and 21.  
It is suggested that claim 1 be amended to recite “opposite to the film supply direction” before the word “so” in line 16.
Claim 2 should also be amended in view of the suggested amendments to claim 1 by changing “along a path on” to --in the first direction by--.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (JP 2008-127093) (hereinafter Miyamoto).
Regarding claim 1, the Miyamoto reference discloses a bag-making and packaging machine (1) comprising:
a bag-making and packaging unit (5) configured to form a sheet-like film (F, see fig. 7) into a tubular shape and seal the film formed into the tubular shape to thereby form the film into bags (see fig. 1); and
a film supply unit (6, par. 49) configured to hold a film roll (FR1, FR2) into which the sheet-like film (F) is wound and supply to the bag-making and packaging unit (3) the film drawn from the film roll (FR1, FR2),
wherein the film rolls (FR1, FR2; see fig. 7) that the film supply unit (6) holds includes at least a first film roll (FR1) into which a first film serving as the film is wound and a second film roll (FR2) into which a second film serving as the film is wound,
the film supply unit (6) includes a first film roll holding unit (18a) that holds the first film roll (FR1), a second film roll holding unit (18b; par. 50) that holds the second film roll (FR2), a splicing mechanism (20; see fig. 8 and par. 70) that splices together (see par. 54) a trailing end portion (see film roll FR1) of the first film (F) and a leading end portion of the second film (reserve roll FR2), 

a first sensor (21b; see par. 75) that detects a mark (M) for positional adjustment added to the first film (F), 
a second sensor (21a) that detects, on a downstream side of the first sensor (see fig. 7) in the first direction, the mark (M) on the first film (par. 76), and 
a control unit (see par. 70 and control flow chart in fig. 8) configured to control actions (steps S1-S10 in fig. 8) of the film conveyance mechanism (30), the control unit configured to judge (par. 76), based on detection of the mark (M) by the second sensor (21a), that the trailing end portion of the first film has reached the film splicing position (step S5 in fig. 8; estimation of film feed amount with encoder 36 in par. 67 and 76) and control the actions of the film conveyance mechanism (30) to stop conveyance (conveyance of film F by a "predetermined amount" in par. 77) of the first film by the film conveyance mechanism, and
the control unit is further configured to control the film conveyance mechanism so that a speed at which the first film is conveyed by the film conveyance mechanism before detection of the mark (normal running mode) by the first sensor (21b) is faster than a speed (see "detection mode" in par. 74, 95) at which the first film is conveyed by the film conveyance mechanism (30) after the detection of the mark by the first sensor (21b).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP 2008-127093) (hereinafter Miyamoto).
Regarding claim 2, the Miyamoto reference teaches that an exemplary spacing of 300 mm between the two sensors (par. 58), and does not disclose the spacing be between 10 mm and 90 mm.  However this spacing depends from the bag length and from the speed used during the detection mode.  It would have been an obvious matter of design choice to have modified the Miyamoto bag-making and packaging machine by having had the spacing between the two sensors be between 10 mm and 90 mm, since such a modification would have involved a mere change in the size of a component.  A In re Rose, 105 USPQ 237 (CCPA 1955).  Additionally, the spacing set forth in Miyamoto is merely an exemplary value (par. 105) which depends on the production requirements and therefore modification of the Miyamoto spacing to be between 10 mm and 90 mm as set forth in the claim is an obvious matter of design choice, since applicant has not disclosed that such spacing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other spacing values.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP 2008-127093) (hereinafter Miyamoto) in view of Schenker et al. (US 5045134) (hereinafter Schenker).
Regarding claim 3, the Miyamoto reference discloses that three sensors can be used, but does not disclose a third sensor that detects a trailing end of the first film roll, wherein the control unit is further configured to control the film conveyance 10mechanism to start conveying the first film in the first direction when the third sensor has detected the trailing end of the first film roll.  However, the Schenker reference discloses that it is old and well known in the relevant art to provide a web feeding and splicing machine with a plurality of sensors (see fig. 1) including a sensor (23) that detects a trailing end of a first film roll (1), wherein a control unit (computer - see paragraph bridging columns 2 and 3) is further configured to control a film conveyance 10mechanism (servomechanism 16) to start conveying the first film (2) in a direction when the sensor (23) has detected the trailing end of the first film roll (1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwashaki et al. discloses a bag making and packaging machine including a film splicing device and sensors for detecting marks on the film
McElvy discloses a bag making and packaging machine including a film splicing device and sensors.
Ramteke et al. discloses a machine including web splicing device and sensors.
van Maanen discloses a bag making and packaging machine including a film splicing device and sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 January 2021